Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-11, 13, 14, 15, 16, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, nowhere in the original disclosure does Applicant disclose the phase shifter separate from any modulation or frequency shifting of transmit or receive signals applies phase shift to the transmit signal as is claimed in claim 1 and in claim 10 and in claim 17. It appears there is a separate transmit antenna 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10-11, 13, 14, 15, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claims 1 and 10 and 17, it is not clear how the phase shifter separate from any modulation or frequency shifting of the transmit signal applies a phase shift to the transmit signal. That is, if the phase shift is “separate from any modulation” or “separate” from any shifting of the “transmit or receive signals,” how then can said phase shift be applied to said transmit signal? It appears to be contradictory that the phase shift is separate from modulation and separate from shifting of the transmit signal and yet somehow the phase shift is applied to the transmit signal. If the phase shift is “separate from any modulation,” then inherently there is no phase shift of the transmit signal as any modulation is prohibited; after all, a phase shift would any modulation and separate from the transmit signal. It appears that there is a modification to the transmit signal phase, i.e. applied phase shift to the transmit signal phase; but how this applied phase shift is “separate from any modulation” is not defined or well-understood as it creates a contradiction. The Office is not clear as to how to proceed in applying art to this apparent contradiction. As is best understood by the Office, the recited art teaches the concept of modifying transmit signal phase (Patrick reference).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7, 9, 10, 11, 12, 17, 18, and 20 are, as best understood by the Office, rejected under 35 USC 102(a)(1) as being anticipated by Patrick US 2011/0234445.
  
     As to claims 1, 10, and 17, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from any modulation or frequency shifting of the transmit/receive signal, applies adjustable phase shift to transmit signal to inhibit/inhibiting oscillation (esp. c.f. [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).As to claims 2 and 11, Patrick teaches device/method of claim 1/10/17, further comprising: a controller that tests a range of settings of the adjustable phase shifter/wherein the inhibiting includes testing a range of settings for the shifter that performs said modifying (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).As to claims 3 and 12, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein 

As to claim 7, Patrick teaches the active reflector of claim 3, wherein the phase setting is selected for optimal stability and reflection gain (esp. c.f. 0008, 0064, 0066-0067, 0082, 0109]). N.B., the requisite degree of “optimal” isn’t specified so a generic stability and gain that is inherent to the reflector of Patrick suffices. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    

claim 9 and 20, Patrick teaches the active reflector of claim 1/17, further comprising a modulator that modifies the receive signal before or after amplification by the amplifier (see [0007]).

As to claim 18, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with or from the receive signal wherein the transmit signal interferes with the receive signal (esp. c.f. [0007, 0073, 0076, 0101, 0108]); and an adjustable phase shifter that separate from any modulation or frequency shifting of the transmit/receive signal, applies adjustable phase shift to transmit signal to inhibit/inhibiting oscillation (esp. c.f. [0008], the phase of transmit signal is shifted relatively to inhibit oscillation; it is considered “separate from any modulation” in the same way Applicant’s phase shift is “separate” but still shifts the transmit signal). Please N.B., this shifter has a range of settings and means for testing the range of settings and determining for each setting whether oscillator indicator exceeds threshold (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 4-6, 8, and 13-16 and 19 are rejected under 35 USC 103(a) as being unpatentable over Patrick, of record. 
As to claims 4 and 13, Patrick teaches the device/method of claim 3/11, wherein the controller selects a central setting in the range if the oscillation indicator remains below the threshold during the test (esp. c.f. [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a central setting, please N.B., selecting a setting is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 5 and 14, Patrick teaches the device/method claim 3/11, wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that provides a phase margin above a specified minimum (esp. c.f. [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that provides a phase margin, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 6 and 15, Patrick teaches the device/method of claim 3/11, wherein the range is greater than 180.degree., and wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that maximizes the phase margin threshold (esp. c.f. [0008, 0064, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that maximizes the margin threshold, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 8 and 16 and 19, Patrick teaches the device/method of claim 3/11/18. Patrick doesn’t expressly teach wherein the oscillation indicator is a power level of the receive signal. However, the oscillation indicator as a power level of the receive signal is a routine setting well-known in the art. It would have been obvious to modify Patrick by adapting the oscillation indicator as a power level of the receive signal as a routine configuration. 

Response to Remarks
Applicants’ remarks are respectfully considered moot in view of the new grounds of rejection necessitated by amendment. The Office disagrees with Applicant is various respects. In particular, nowhere in the original disclosure does Applicant disclose the phase shifter separate from any modulation or frequency shifting of transmit or receive signals applies phase shift to the transmit signal as is claimed in claim 1 and in claim 10 and in claim 17. It appears there is a separate transmit antenna 21 used to radiate the outgoing signal but this does not appear to be the phase shifter that Applicant is referring to in the instant limitation. No support appears to be found for this amended limitation in the original disclosure.
Furthermore, with regards to this amended limitation in claims 1 and 10 and 17, it is not clear how the phase shifter separate from any modulation or frequency shifting of the transmit signal applies a phase shift to the transmit signal. That is, if the phase shift is “separate from any modulation” or “separate” from any shifting of the “transmit or receive signals,” how then can said phase shift be applied to said transmit signal? It appears to be contradictory that the phase shift is separate from modulation and separate from shifting of the transmit signal and yet somehow the phase shift is applied to the transmit signal. If the phase shift is “separate from any modulation,” then inherently there is no phase shift of the transmit signal as any modulation is prohibited; after all, a phase shift would itself be a type of modulation. Alternatively, Applicant appears to claim the shift is separate from the transmit signal but nonetheless applies to said transmit signal—either the phase shift is separate from the transmit signal or it isn’t; having it both ways where the shift is separate from the transmit signal and somehow isn’t separate from the transmit signal (“applies a phase shift to the transmit signal”) does not appear to be clearly any modulation and separate from the transmit signal. It appears that there is a modification to the transmit signal phase, i.e. applied phase shift to the transmit signal phase; but how this applied phase shift is “separate from any modulation” is not defined or well-understood as it creates a contradiction. The Office is not clear as to how to proceed in applying art to this apparent contradiction. As is best understood by the Office, the recited art teaches the concept of modifying transmit signal phase (Patrick reference). Because both Applicant’s and Patrick’s teaches application of phase shift to transmit signal, it is considered the limitation of “separate from any modulation” is also met because the Office can only consider a phase shift to the transmit signal as also being “separate from any modulation” without a contradiction. 
Applicant may clarify the “separate” amended limitation to resolve much of the issues and arguments above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646